Title: From Thomas Jefferson to Arthur S. Brockenbrough, 2 May 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Dear SirMay 2. 26.I was just getting on my horse to see you when some members of Congress arrive and keep me at home. I am obliged therefore to request you to come to me, as it is of great necessity I should see you to-day if possible. we are called on by the Collector of Boston for immediate payment of our bond, due, as he says, the 6th instant. I must answer him by tomorrow’s mail.affectionately yoursTh: Jefferson